Title: John Adams to Abigail Adams, 4 October 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia Octr: 4th: 1776
     
     I am seated, in a large Library Room, with Eight Gentlemen round about me, all engaged in Conversation. Amidst these Interruptions, how shall I make it out to write a Letter?
     The first day of October, the day appointed by the Charter of Pensilvania for the annual Election of Representatives, has passed away, and two Counties only have chosen Members, Bucks and Chester.
     The Assembly is therefore dead, and the Convention is dissolved. A new Convention is to be chosen, the Beginning of November.
     The Proceedings of the late Convention are not well liked, by the best of the Whiggs.—Their Constitution is reprobated and the Oath with which they have endeavoured to prop it, by obliging every Man to swear that he will not add to, or diminish from or any Way alter that Constitution, before he can vote, is execrated.
     We live in the Age of political Experiments. Among many that will fail some, I hope will succeed.—But Pensilvania will be divided and weakend, and rendered much less vigorous in the Cause, by the wretched Ideas of Government, which prevail, in the Minds of many People in it.
    